In a proceeding pursuant to CPLR article 78, inter alia, to compel the respondents to produce certain information pursuant to Correction Law article 23-A, the petitioner appeals from a judgment of the Supreme Court, Nassau County (Lockman, J.), dated December 10, 1985, which denied the application.
Ordered that the judgment is affirmed, with costs.
The instant proceeding was commenced by the petitioner in an effort to compel the respondents to provide a written statement delineating the reasons for the denial of her employment application, pursuant to Correction Law, article 23-A, § 754. The provisions of Correction Law article 23-A, however, apply only to persons "who [have] previously been convicted of one or more criminal offenses in this state or in any other jurisdiction” (see, Correction Law § 751; emphasis supplied). The petitioner herein had previously been dismissed from her tenured position with the Nassau County Probation Department, after it was determined that she was guilty of certain specifications of misconduct (see, Sinicropi v Bennett, 92 AD2d 309, affd 60 NY2d 918). These charges were litigated in a civil forum and did not result in the initiation of any criminal proceedings. Thus, the petitioner is not a convicted criminal within the meaning of Correction Law article 23-A and she may not properly invoke the protections afforded by that statute.
With respect to the other claims encompassed in her petition, we find, as did Special Term, that the petitioner’s application is "devoid of any evidence establishing her entitlement to the requested relief’. Accordingly, the judgment appealed from is hereby affirmed. Mollen, P. J., Thompson, Eiber and Spatt, JJ., concur.